UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2142


KAYI GOUDEAGBE,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 19, 2009                    Decided:   June 17, 2009


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner.
Michael F. Hertz, Acting Assistant Attorney General, Lyle D.
Jentzer, Senior Litigation Counsel, Edward J. Duffy, Trial
Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kayi       Goudeagbe,         a    native            and   citizen      of    Togo,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing       her      appeal      from     the    immigration

judge’s    denial       of    her    requests          for       asylum,    withholding      of

removal, and protection under the Convention Against Torture.

            Before           this     court,           Goudeagbe           challenges        the

determination that she failed to establish her eligibility for

asylum.          To    obtain       reversal        of       a    determination          denying

eligibility for relief, an alien “must show that the evidence

[s]he presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                   INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                               We have reviewed

the evidence of record and conclude that Goudeagbe fails to show

that the evidence compels a contrary result.                                Accordingly, we

cannot grant the relief that she seeks.

            Additionally,           we    uphold         the      denial    of     Goudeagbe’s

request    for    withholding        of     removal.             “Because    the    burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible         for   asylum        is     necessarily        ineligible       for

withholding of removal under [8 U.S.C.] § 1231(b)(3).”                                   Camara

v.    Ashcroft,       378    F.3d    361,     367      (4th       Cir.     2004).        Because



                                              2
Goudeagbe failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

            We also find that substantial evidence supports the

finding that Goudeagbe failed to meet the standard for relief

under the Convention Against Torture.               To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2009).                 We find that

Goudeagbe    failed   to   make    the       requisite   showing       before    the

immigration court.

            Accordingly,   we     deny       the   petition   for     review.      We

dispense    with    oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         3